DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicants’ reply and amendment of 20 April 2022 is entered.
The election requirement of 7 October 2021 remains in effect.
Claim 7 has been canceled. Claims 1-6 and 8-16 are pending. Claims 11 and 12 are withdrawn. Claims 1-6, 8-10 and 13-16 are being examined on the merits.
The rejection of claims 1-10 and 13-16 under 35 U.S.C. 112(a) is withdrawn in light of the amendment filed 20 April 2022.
The rejection of claims 1-10 and 13-16 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 20 April 2022.
The rejection of claims 1 and 15 under 35 U.S.C. 101 as being directed to a judicial exception is modified and maintained, with the Examiner’s response found below.
The rejection of claims 1 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by ‘122 is withdrawn in light of the amendment filed 20 April 2022.
The rejection of claims 1, 2, 4, 8, 13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over ‘122 in view of Tanaka is withdrawn in light of the amendment filed 20 April 2022.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  in both claims “terminal” is misspelled as “termninal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial expectation in the form of a naturally occurring phenomenon without significantly more. The claims are directed to a product (Step 1: Yes). The claim(s) recite(s) a protein with 95-100% sequence identity to a comparison MVP protein of human MVP (AAH15623.1) or rat MVP (NP_073206.2), with one or more amino acid substitutions, additions, or deletions in the R8 flexible region from residues 428-449. This corresponds to a naturally occurring protein (Step 2A: Yes). A number of naturally occurring MVP proteins at least align to the human MVP AAH15623.1 with 95% or higher identity, including MVPs from Nomascus leucogenys, Aotus nancymaae, Sapajus apella, and Callythrix jacchus (accessions XP_030653962.1, XP_012319937.2, XP_032099054.1, and XP_009007665.2, respectively). In each of these sequences at least one amino acid substitution is present in the R8 flexible region. 
With respect to the rat MVP NP_073206.2 as the comparison protein, there are still hits that are naturally occurring that contain at least 95% identity and contain an amino acid substitution, addition, or deletion in the R8 flexible region from residues 428-449. See the MVP at least from Mesocricets auratus, Grammomys surdaster, Mastomys coucha, and Cricetulus griseus (accessions XP_005064435.1, XP_028630948.1, XP_031244220.1, and ERE80180.1, respectively). 
The claimed protein is therefore one that encompasses a naturally occurring protein regardless of whether the comparison protein is the human or rat MVP protein, and in all cases contain a mutation in the R8 flexible region as compared to the comparison protein. Therefore the claimed protein is a judicial exception as it includes naturally occurring proteins.
Claim 15 does not impose any further limitations that distinguish from the naturally occurring proteins as SEQ ID NO: 3 as claimed encompasses the R8 region of human MVP, which as discussed above also encompasses naturally occurring proteins that included substitutions as compared to SEQ ID NO: 3 with at least 70% identity.
This judicial exception is not integrated into a practical application because the claims do not include any particular application of the protein. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in the claims; they are directed solely to a protein that encompasses natural products (Step 2B: No). Therefore, the claims are determined to be directed to judicial exception and fail to satisfy the analysis of MPEP 2106 III. 
Response to Arguments:
The Applicants argue claim 1 requires a 95-100% identity as compared to human or rat MVP as well as a R8 flexible region containing one or more amino acid substitutions, deletions, or additions as compared to human or rat MVP. The Applicants argue the comparison is thus between the R8 flexible regions of rat MVP to others, or of human MVP to others, and the protein is not a product of nature. The Applicants argue the modifications result in a R8 flexible region allowing additional functionalities to the protein and vaults formed therein.
The Examiner agrees that the amendment would distinguish from the previously cited MVP from ‘122. However, as set forth above a search of the human or rat MVP as claimed identifies a number of MVPs from other species that (1) contain a 95-100% identity to the comparison MVP and (2) contain within the R8 flexible region of residues 428-449 at least one amino acid substitution as compared to the comparator sequence. Additionally, the MVPs are all specifically identified as MVP sequences, i.e. they are occurring in nature as claimed and form vaults. Therefore, products of nature reading upon the claimed protein still occur. As to the modifications resulting in additional functionalities, the Applicants have provided nothing beyond arguments to allege this, with no evidentiary basis provided that might demonstrate that the modifications are significantly more than any judicial exception. Additionally, the claims themselves reflect nothing regarding additional functionalities. Therefore, the allegations are not determined to place the claimed proteins into the realm of eligibility. 
The Applicants’ arguments have been considered but are not persuasive. The rejection is modified to reflect Applicants’ amendment and maintained.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XP_012319937.2 (published 28 June 2017) OR ERE80180.1 (published 22 March 2015).
	As set forth above, XP_012319937.2 is the MVP from Aotus nancymaae, that has at least 95% identity to human MVP as claimed, and at least one substitution is made in the R8 flexible region. Accordingly, it anticipates claim 1 when comparing to human MVP.
	ERE80180.1 is the MVP from Cricetulus griseus that has at least 95% identity to rat MVP as claimed, and at least one substitution is made in the R8 flexible region. Accordingly, it also anticipates claim 1 when comparing to rat MVP.
	With respect to claim 15, both of the MVPs compared to human MVP or rat MVP as found above are such that the sequence has at least 70% identity to SEQ ID NO: 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 1, 2, 4, 8, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over XP_012319937.2 (published 28 June 2017) OR ERE80180.1 (published 22 March 2015) as applied to claim 1 above and further in view of Mrazek J (WO 2016/049122 A1, published 21 March 2016), and Tanaka et al. (Science 323:384-388, published 16 January 2009, hereafter referred to as Tanaka).
The relevance of XP_012319937.2 or ERE80180.1 is set forth above. The gene name directly implies that both also result in vaults formed with the MVP protein containing 95-100% identity to the comparison MVP while maintaining substitutions in the R8 flexible region as compared to the comparison MVP. 
The difference between XP_012319937.2 or ERE80180.1 and the claimed invention is that the neither teaches anything regarding vault or that a passenger molecule is inserted in the R8 flexible region. 
As found in the previous rejection, ‘122 teaches an MVP sequence that forms vaults (see e.g. SEQ ID NO: 15, [0100]). The ‘122 application further teaches inclusion of passenger molecules in the internal cavity of the vault (see e.g. claims 8 and 9). Molecules can also be fused to MVPs of the vaults by incorporation into the structure rather than passive packaging (see e.g. [0049]).
The Tanaka art discloses a crystal structure of rat liver vault protein (see e.g. Abstract). The structure demonstrates that the full vault is assembled from the MVP molecules (see e.g. Figure 1). Tanaka shows that the R8 domain occurs near the shoulder of the vault (see e.g. Figures 1 and 2). Tanaka also notes that while the structure is resolved, the only residues in the domains that do not form the shoulder or cap-ring that were unresolvable were those in a loop from N428 to P448 (see e.g. p. 386 Col.2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that MVP proteins of the XP_012319937.2 or ERE80180.1 references would form a vault similar to that in ‘122, and could have been modified by fusion of a carrier molecule in the form of a small protein or peptide as found in ‘122. Furthermore, given the teachings in the structure of Tanaka, one of ordinary skill in the art would have reasonably expected that the N428-P448 region in domain 8 is mobile enough based upon the lack of observable density to allow for alterations while maintaining the overall MVP structure, including fusion of a carrier molecule within the region. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered using the N428-P448 region to insert the carrier molecule of ‘122 in the form of a peptide or small protein within the corresponding region of XP_012319937.2 or ERE80180.1. Since the ‘122 art already teaches formation of the vault and Tanaka confirms that vaults form even with a mobile R8 region, there would have been a reasonable expectation of success in attaching a passenger molecule in this region. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claim 4, as set forth above both ‘122 and Tanaka direct that a vault particle is formed. The naming of the base peptides as MVPs also implies that they form vault particles.
	With respect to claim 8, the ‘122 art discloses compositions (see e.g. claim 20).
	With respect to claim 13, the ‘122 art discloses the use of passenger peptides (see e.g. claim 18). 
	With respect to claim 15, as set forth above the above base MVPs have at least 70% identity to SEQ ID NO: 3.
	With respect to claim 16, as set forth above the ‘122 art in view of Tanaka renders insertion in the R8 flexible region as an obvious insertion point. 

2. Claims 3, 5, 6, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over XP_012319937.2 (published 28 June 2017) OR ERE80180.1 (published 22 March 2015) in view of Mrazek J (WO 2016/049122 A1, published 21 March 2016), Tanaka et al. (Science 323:384-388, published 16 January 2009) as applied to claims 1, 2, 4, 5, and 14 above and further in view of Kar et al. (PLoS ONE 6:e18758, published 3 May 2011, hereafter referred to as Kar).
The relevance of XP_012319937.2, ERE80180.1, ’122, and Tanaka is set forth above. The difference between the prior art references and the claimed invention is that none teach a fusion linkage, adjuvants and carriers, or secondary cargo.
	The Kar art teaches that MVP-containing vaults are useful nanocapsules for delivery of antitumor agents (see e.g. Abstract, p.7 Col.2). Kar also teaches suspending vaults in normal saline and subsequent injection into tumor to deliver the antitumor chemokine CCL21 (see e.g. p.3 Col.1, Figure 3). Administration of CCL21 in this manner via vaults results in reduced tumor growth and enhanced intratumoral immune-cell infiltrates (see e.g. p.3, Figure 4). The CCL21 is fused in-frame to mCherry-INT, i.e. it is linked in frame that by necessity must be either N-linked or C-linked (see e.g. p.2). 
One of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to utilized normal saline of Kar as a pharmaceutical diluent for the MVP-vaults of XP_012319937.2 or ERE80180.1 in view of ‘122 and Tanaka. One would also have found it obvious to fuse a cargo such as CCL21 as found in Kar in-frame with the MVP protein, i.e. at the N- or C-terminus. The use of saline in Kar for delivery of a vault containing a cargo and fusion to a carrier provides a rationale to use with similar vault proteins. There would have been a reasonable expectation of success because Kar shows that other vaults fused to cargo and are effectively diluted with normal saline. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claims 3 and 5, as set forth above Kar provides for fusion at the N- or C-terminus. 
With respect to claims 9 and 10, normal saline can reasonably be considered an adjuvant since by dispersing the vault as in Kar it does still aid the vault in its mechanism of action. Normal saline is also an acceptable carrier.
With respect to claims 6 and 14, the ‘122 art suggests use of mINT as being already identified as a passenger molecule in the prior art (see e.g. [0007]).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.M/Patent Examiner, Art Unit 1658        

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658